In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00117-CR



                                BENJAMIN RAMER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 336th District Court
                                    Fannin County, Texas
                                Trial Court No. CR-20-27804




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                MEMORANDUM OPINION

       Pursuant to a plea agreement, Benjamin Ramer pled guilty to aggravated assault with a

deadly weapon, a finding on his guilt was deferred, and he was placed on ten years’ community

supervision. Several months later, the State filed a motion to adjudicate his guilt. Ramer pled

true to two of the State’s allegations, and after additional evidence was admitted in support of the

allegations, the trial court adjudicated Ramer’s guilt. After further evidence was received, the

trial court sentenced Ramer to ten years’ imprisonment, with his sentence to run concurrently

with the sentences he received in two other convictions adjudicated in the same proceeding.

Ramer appeals the judgment adjudicating his guilt.

       Ramer’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the trial court proceedings, and

stated that counsel found no meritorious issues to raise on appeal. Meeting the requirements of

Anders v. California, counsel has provided a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44

(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d

807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       Ramer’s counsel filed a motion with this Court seeking to withdraw as counsel in this

appeal and provided Ramer with a copy of the brief and the motion to withdraw. His counsel

also informed Ramer of his rights to review the record and file a pro se response and provided

Ramer with a pro se motion for access to the appellate record. By letter dated January 4, 2022,

                                                 2
we notified Ramer that his pro se brief was due on February 3, 2022.                               By letter dated

February 24, 2022, we notified Ramer that the case would be submitted on briefs on March 17,

2022. We did not receive a brief from Ramer.

         We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We affirm the judgment of the trial court. 1



                                                                Scott E. Stevens
                                                                Justice

Date Submitted:            March 17, 2022
Date Decided:              April 5, 2022

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP.
P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see
TEX. R. APP. P. 68.4.
                                                          3